                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                  February 05, 2019
                               UNITED STATES DISTRICT COURT
                                                                                                  David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

JOSE GOMEZ,                                            §
                                                       §
              Plaintiff,                               §
VS.                                                    § CIVIL ACTION NO. 7:18-CV-342
                                                       §
CITY OF PHARR, et al,                                  §
                                                       §
              Defendants.                              §

                                       ORDER AND OPINION

         The Court now considers the motion to dismiss1 brought by the City of Pharr, more

particularly the City of Pharr Police Department (“PPD”); Officer Raul Flores (“Flores”); and

Officer Michael Rodriguez (“Rodriguez”) (collectively “Defendants”); as well as the response

filed by Jose Gomez, as representative of the estate of Martin Gomez (“Plaintiff”).2 Also before

the Court is Plaintiff’s motion for leave to amend his complaint3 and Defendants’ response.4

         After duly considering the record and relevant authorities, the Court GRANTS

Defendants’ dismissal motion as follows.

         I.        BACKGROUND

         The Court finds it helpful to quote directly from the “Facts” section in Plaintiff’s

complaint because it paints a clear picture of Plaintiff’s allegations:

         On or about December 20, 2016 approximately at 4:30 am, City of Pharr police
         officers were called to the scene of a house at 221 E. Emil Street in Pharr, Texas.
         Jose Gomez had called the police department to report that his mentally unstable
         brother, Martin Gomez, was acting strange and unstable. Jose Gomez had called

1
  Dkt. No. 8.The Court notes that the motion fails to comply with Rules 7 and 10 of the Federal Rules of Civil
Procedure, which requires numbered paragraphs. Defendants are cautioned to be mindful of the requirements of the
Federal Rules of Civil Procedure.
2
  Dkt. No. 12.
3
  Dkt. No. 13.
4
  Dkt. No. 16.

1 / 21
         the Pharr PD several times before and officers had arrived and helped to calm
         down Martin Gomez or taken him to the behavioral unit. This time things would
         be different as Jose Gomez would soon find out.

         Jose Gomez reported to the dispatcher that his brother, Martin Gomez had acted
         like this before. The Pharr police department had notice that Martin Gomez
         suffered from mental instability, aggression, and had previously needed to go to a
         hospital behavioral unit. Jose Gomez also reported that Martin Gomez had just
         taken his medication but was still rowdy. Two Pharr police officers arrived at the
         scene, Raul Flores and Michael Rodriguez. Martin Gomez, noticing the flashing
         lights outside, nervously walked up to the window to see what was going on. He
         had been eating ice cream with two butter knives. Jose Gomez came out of the
         house, walked out to the front walkway and spoke to the two police officers. They
         directed him to stay back while they approached the house.

         They opened the front door, noticed that Martin Gomez had knives in his hand,
         and panicked. They started running backwards down the front porch and started to
         pull their guns from their holsters. Martin Gomez, still startled by the flashing
         lights and the police officers, came outside the house. He was still holding the
         butter knives in his hands that had only minutes before been used to dig into an
         ice cream bowl. Martin, upon seeing a familiar face, his brother, Jose, walked
         towards him slowly (Martin was a special needs individual who couldn’t walk or
         run very fast). The police officers, now completely and utterly spooked by the
         special needs man ambling down the sidewalk and not responding to their
         commands, began shooting a barrage of bullets at Martin Gomez. Officer Flores
         ran in one direction away from Martin and Officer Rodriguez ran in the opposite
         direction. Jose, upon seeing that Martin had been shot multiple times, yelled at the
         police officers to stop and then hovered over the bullet-riddled body of his
         brother. The shots finally stopped, but many had pierced Martin Gomez and
         fatally wounded him.5

         Plaintiff filed a complaint in this Court6 and then amended as a matter of course.7

Plaintiff alleges pursuant to 42 U.S.C. §1983 constitutional excessive force violations against

Flores and Rodriguez (“Officers”) in their individual and official capacities8 and against PPD for

failure to properly train and supervise its employees.9 Plaintiff also alleges “bystander injury”

and asserts Jose Gomez “suffered direct personal injury in the form of mental anguish and severe


5
  Dkt. No. 4 pp. 3–4, ¶ 9.
6
  Dkt. No. 1.
7
  Dkt. No. 4.
8
  Id. at p. 5, ¶¶ 12–15.
9
  Id.

2 / 21
emotional distress.”10 Finally, Plaintiff asserts that “Defendants were jointly and severally liable

for the gross negligence, which was the proximate cause of Plaintiff’s injuries.”11 Plaintiff seeks

damages, including punitive and exemplary damages, and any other relief to which he may be

entitled.12

         Defendants filed the instant motion to dismiss,13 Plaintiff timely responded,14 and

Defendants replied.15

         Plaintiff also filed a motion for leave to amend his complaint16 and Defendants

responded.17 The Court now turns to its analysis.

         II.     LEGAL STANDARD

         To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.”18 This does not require detailed factual allegations, but it does

require “more than labels and conclusions” or “a formulaic recitation of the elements of a cause

of action.”19 Courts first disregard from their analysis any conclusory allegations as not entitled

to the assumption of truth,20 but regard well-pled facts as true, viewing them in the light most

favorable to the plaintiff.21 Courts then undertake the “context-specific” task of determining

whether the remaining well-pled allegations give rise to an entitlement to relief that is plausible,

rather than merely possible or conceivable.22


10
    Id. at p. 7, ¶¶ 20–21.
11
   Id. at p. 9, ¶ 32.
12
    Id. at pp. 8–10.
13
    Dkt. No. 8.
14
    Dkt. No. 12.
15
    Dkt. No. 15.
16
    Dkt. No. 13.
17
    Dkt. No. 16.
18
    In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 554, 570 (2007), cert. denied, 552 U.S. 1182 (2008) (internal quotations omitted).
19
    Twombly, 550 U.S. at 555.
20
    See id. at 678–79.
21
    Id.
22
    See id. at 679–80.

3 / 21
         III.    ANALYSIS

                 a. Leave to Amend

         Because granting leave to amend could moot Defendants’ motion to dismiss, the Court

will first consider whether leave should be granted. Plaintiff does not attach a proposed amended

complaint or state any grounds upon which leave to amend should be granted.23 However, in his

response to Defendants’ motion to dismiss, Plaintiff states he will, “request to replead and take

out any references to exemplary damages against the city in the prayer section of the

complaint.”24 Although it is unclear if Plaintiff’s response is intended to be read in conjunction

with his motion for leave to amend the complaint, the Court will assume this is Plaintiff’s intent

because Plaintiff provides no grounds for amendment in his motion for leave to amend.

         While Rule 15(a)(2) provides that the Court should freely give leave to amend when

justice so requires, such leave is not required where “the movant ‘contend[s] that his pleadings

sufficed to state [a] claim’ throughout his briefing . . . and ‘fail[s] to apprise the district court of

the facts that he would plead in an amended complaint, if necessary, to cure any deficiencies.’”25

         Here, Plaintiff has continually supported his pleading throughout this case, filed a

response to the dismissal motion, and filed no alternate pleading. Plaintiff’s motion to amend

contains no grounds for amendment and does not provide any information regarding the factual

changes Plaintiff would seek to make. In addition, even assuming Plaintiff intended his response

to the motion to dismiss to be read with his motion for leave to amend, Plaintiff’s barebones

mention of removing reference to exemplary damages fails to apprise this Court of the facts he




23
   See Dkt. No. 13.
24
   Dkt. No. 12 p. 5, ¶ 7.
25
   Edionwe v. Bailey, 860 F.3d 287, 294 (5th Cir. 2017) (quoting Gentilello v. Rege, 627 F.3d 540, 546 (5th Cir.
2010)).

4 / 21
seeks to plead in an amended complaint that would cure any deficiencies in his complaint.

Accordingly, the Court finds that leave to amend should be DENIED.

                    b. Motion to Dismiss

           Defendants argue (1) Plaintiff’s official capacity claims against Officers Flores and

Rodriguez must be dismissed as they are duplicative of claims against the PPD; (2) Plaintiff has

not stated a claim against Flores and Rodriguez in their individual capacities, and, alternatively,

if Plaintiff does state a claim the officers are protected by qualified immunity; (3) Plaintiff has

failed to allege a pattern, practice, policy, or custom as necessary to allege a claim against the

PPD; and (4) Plaintiff has failed to state a claim under state law under Texas Occupations Code §

1701.253.

           Plaintiff responds that Flores and Rodriguez’s actions were not objectively reasonable.

Plaintiff also argues the PPD did not properly train its officers, and that the reference to Texas

Occupations Code § 1701.253 was not an attempt to bring a state law claim, but rather to identify

training protocols and policies violated by the PPD. The Court now considers each of these

arguments and whether dismissal is merited.

                                 i. Official Capacity Claims Against Flores and Rodriguez

           A suit against a municipal employee in his official capacity is no different from a suit

against the municipality itself.26 The Fifth Circuit has held it appropriate to dismiss claims

against officers in their official capacities when the “allegations duplicate claims against the

respective governmental entities themselves.”27




26
     Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).
27
     Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001).

5 / 21
         Here, Plaintiff brings claims of violations of excessive force against Flores and

Rodriguez in their official and individual capacities and against the PPD.28 Because Plaintiff’s

claims against Flores and Rodriguez in their official capacity duplicate the claims against the

PPD, the official capacity claims against Flores and Rodriguez are DISMISSED WITH

PREJUDICE.

                              ii. Excessive Force Claims Against Flores and Rodriguez

         Defendants argue that Plaintiff’s excessive force claims against Flores and Rodriguez fail

because Plaintiff “makes no allegations as to how the officers should have acted or how a

reasonable officer would have acted.”29 Defendants further contend even if Plaintiff had properly

alleged sufficient facts to support an excessive force claim, Flores and Rodriguez are entitled to

qualified immunity. Plaintiff responds that Flores and Rodriguez behaved unreasonably and

recklessly and they could have “used their tasers or simply run away.”30 Plaintiff additionally

responds that Flores and Rodriguez are not entitled to qualified immunity because their actions

were not objectively reasonable.

         Section 1983 of 42 U.S.C. provides a private right of action for the deprivation of rights,

privileges, and immunities secured by the Constitution or laws of the United States by

individuals acting under the color of state law.31 “Section 1983 is not itself a source of

substantive rights, but merely provides a method for vindicating federal rights elsewhere

conferred.”32


28
   See Dkt. No. 1.
29
   Dkt. No. 8 p. 3.
30
   Dkt. No. 12 p. 2, ¶ 3.
31
   42 U.S.C.A. § 1983. “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of
any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United
States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other
proper proceeding for redress . . . .”
32
   Albright v. Oliver, 510 U.S. 266, 271 (1994) (citations omitted).

6 / 21
         “Claims that law enforcement officials have used excessive force in the course of an

arrest, investigatory stop, or other ‘seizure’ of a free citizen . . . must be judged by reference to

the Fourth Amendment’s ‘reasonableness’ standard.”33 A Fourth Amendment excessive force

claim has the following elements: “(1) an injury that (2) resulted directly and only from the use

of force that was excessive to the need, and (3) the use of force was objectively unreasonable.”34

The second and third elements are extremely fact-specific inquiries. Whether the use of force

was reasonable or excessive depends upon the totality of the circumstances, including: the

severity of the crime, amount of force used contrasted with the amount of force needed, whether

the suspect posed a safety risk to police or the public, and whether the suspect was actively

resisting arrest or evading arrest by flight.35

         Potentially deadly force is objectively reasonable where the officer “has probable cause

to believe that the suspect poses a threat of serious physical harm, either to the officer or to

others.”36 “The ‘reasonableness’ of a particular use of force must be judged from the perspective

of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”37

         Approaching, attacking, or threatening police officers with a knife or knives can be the

basis for an objectively reasonable determination that a suspect poses a threat of serious physical

harm. The Supreme Court, in City of San Francisco v. Sheehan, found that “potentially deadly

force was justified” against a woman armed with a knife who threatened officers and, despite

warnings, and then pepper spray, and “kept coming at the officers until she was only a few feet

from a cornered [o]fficer.”38 In Rockwell v. Brown, the Fifth Circuit concluded that the fatal


33
   Graham v. Connor, 490 U.S. 386, 395 (1989).
34
   Mathews v. Davidson, 674 F. App’x 394,395 (5th Cir. 2017), as revised (Jan. 9, 2017) (quoting Bush v. Strain,
513 F.3d 492, 501 (5th Cir. 2008)).
35
   Bone v. Dunnaway, 657 F. App’x 258 (5th Cir. 2016).
36
   Tennessee v. Garner, 471 U.S. 1, 11 (1985).
37
   Graham v. Connor, 490 U.S. 386, 396 (1989).
38
   135 S. Ct. 1765, 1770, 1775 (2015) (quotation omitted).

7 / 21
shooting of a mentally-ill man armed with two knives who attacked officers was objectively

reasonable.39 In a similar case, Elizondo v. Green, the Fifth Circuit found that deadly was force

was reasonable when a distraught and mentally-ill teen “was hostile, armed with a knife, in close

proximity to [the officer], and moving closer.”40 In contrast, the Fifth Circuit has found that an

officer that shot an unarmed, mentally-ill man who was acting erratically had fair notice that

such behavior was objectively unreasonable.41

         Courts rely on a number of factors in determining whether an officer could reasonably

conclude that an individual posed a serious threat of harm such that the use of deadly force was

objectively reasonable. These include whether the suspect was armed and moving towards

officers,42 and whether the suspect ignored repeated officer demands.43 This Court could find no

cases specifically addressing butter knives, however, many courts have found officers were

justified in utilizing deadly force when they reasonably believed an object could have been a


39
   664 F.3d 985, 992 (5th Cir. 2011).
40
   671 F.3d 506, 510 (5th Cir. 2012).
41
   Hobart v. Estrada, 582 F. App’x 348, 355 (5th Cir. 2014) (denying qualified immunity to officer who shot
unarmed, mentally ill nineteen-year-old who was advancing on officer, flailing his arms, and had hit the officer); see
also Khansari v. City of Houston, 14 F. Supp. 3d 842, 859 (5th Cir. 2014) (finding that officers who tasered an
unarmed teen suffering from severe anxiety were not entitled to qualified immunity).
42
   See, e.g., Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122, 1134–1135 (5th Cir. 2014) (finding no constitutional
violation where police warned and then shot a suicidal man who “was undisputedly approaching the officers with a
loaded weapon . . . which he refused to surrender”); Elizondo, 671 F.3d at 510-11 (finding it was not clearly
unreasonable to shoot a person who “was hostile, armed with a knife, in close proximity to [the officer], and moving
closer”); see also Sheehan, 135 S. Ct. 1765, at 1775 (2015) (noting that a woman armed with a knife “kept coming
at the officers until she was only a few feet from a cornered [officer]. At this point, the use of potentially deadly
force was justified.”) (quotation omitted); Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir. 1991), cert. denied, 502
U.S. 1032 (1992) (finding deadly force to be appropriate when an individual holding a knife advanced to within four
to six feet of the officers); Wood v. City of Lakeland, 203 F.3d 1288, 1292-93 (11th Cir. 2000) (deadly force was
deemed reasonable against a suicidal suspect armed with a box cutter who slid to within six to eight feet of the
officers).
43
   See, e.g., Clayton v. Columbia Cas. Co., 547 F. App’x 645, 653 (5th Cir. 2013) (qualified immunity appropriate
where “suspect with dangerous and violent propensities” “continued toward the Deputy, ignoring his commands”);
Manis v. Lawson, 585 F.3d 839, 844 (5th Cir. 2009) (finding no constitutional violation where victim ignored
repeated police commands, “reached under the seat of his vehicle and then moved as if he had obtained the object he
sought”); Ramirez v. Knoulton, 542 F.3d 124, 131 (5th Cir. 2008) (“The totality of Ramirez’s conduct could
reasonably be interpreted as defiant and threatening. He repeatedly refused the officers’ commands and ultimately
stood, armed, several yards from the officers. Ramirez brought his hands together in what we believe could
reasonably be interpreted as a threatening gesture, as if to grip the handgun with both hands in preparation to aim it
at the officers.”).

8 / 21
deadly weapon, even if the object, in fact, did not pose a risk of harm.44 Additionally many

courts have considered the size of knives held by suspects and whether an officer could

reasonably conclude the knife posed a threat of harm on that basis.45

         The Court concludes that Plaintiff fails to state a claim against Defendants Flores and

Rodriguez. Specifically, the Court finds Plaintiff fails to allege sufficient facts to find the force

used was excessive to the need and that actions of Officer Flores and Rodriguez were objectively

unreasonable.

         Plaintiff’s allegations satisfy the first prong: an injury caused by Flores and Rodriguez.

Plaintiff alleges that Flores and Rodriguez both fired a “barrage of bullets” at Martin Gomez

(“Decedent”), which resulted in his death.46 Although, Plaintiff does not say which bullet may

have struck Decedent, Plaintiff alleges both fired a “barrage” at Decedent. This allegation is

sufficient to find that an injury was caused by Flores and Rodriguez and clearly satisfies the first

prong of an excessive force claim.

         However, the Court finds that Plaintiff’s allegations fail to sufficiently state that the force

was excessive to the need and that the force was objectively unreasonable, the second and third

44
   See, e.g., Grigsby v. Lawing, No. 5:16CV16-RWS-CMC, 2017 U.S. Dist. LEXIS 219523, at *54 (E.D. Tex. Aug.
21, 2017) (finding it was reasonable for an officer to see “a shiny metal object” in the suspect’s hand and believe it
was a knife, when it was actually a spoon); Reese v. Anderson, 926 F.2d 494, 501 (5th Cir. 1991) (police did not use
excessive force where suspect repeatedly refused to keep hands raised and appeared to be reaching for an object,
despite the “fact that [suspect] was actually unarmed”); Young v. City of Killeen, 775 F.2d 1349, 1353 (5th Cir.
1985) (use of deadly force permitted when suspect refused instructions to exit the vehicle and reached down to the
floorboard despite being unarmed).
45
   There is no consensus, in this Circuit or others, about the type and size of knife that a reasonable officer could
perceive as posing a threat of serious harm. See Shepherd v. City of Shreveport, No. 14-2623, 2018 U.S. Dist.
LEXIS 50976, at *23 (W.D. La. Mar. 27, 2018) (use of deadly force objectively reasonable when suspect was armed
with a knife with a four inch blade, in close proximity to the shooting officer, and continuing to move toward the
officer); Gaddis v. Redford Twp., 364 F.3d 763, 776 (6th Cir. 2004) (finding that officers could have reasonably
believed a mentally-ill suspect who may have had a three-inch knife posed a threat of serious physical harm);
Johnson v. Combs, No. 4:04CV-019-M, 2005 U.S. Dist. LEXIS 21634, at *15 (W.D. Ky. Sep. 27, 2005) (finding
deadly force objectively reasonable against a mentally-ill and suicidal man who “lunged” at officers with a four-inch
knife and came within six to eight feet of them); but see Samples v. City of Atlanta, 846 F.2d 1328, 1332 (11th Cir.
1988) (noting, in reversing grant of summary judgment for police officer in excessive force case, that a “small”
knife with three-inch blade was among the “physical evidence from which a fact finder could infer that . . . [the
officer] was excessively violent.”).
46
   Dkt. No. 4 p. 4, ¶ 9.

9 / 21
prongs. After considering the perspective of the Officers on the scene, the Court concludes a

reasonable officer could determine that Decedent posed a serious threat of harm and thus was

justified in utilizing deadly force.

          First, from the perspective of Officers Flores and Rodriguez, Decedent was armed and

potentially dangerous. The Officers confronted Decedent in the early hours of the morning,

advancing on them, armed with two knives. Although butter knives are not objectively

dangerous objects, Plaintiff does not allege Flores and Rodriguez knew the objects were butter

knives. Most butter knives are approximately between six and eight inches long; many courts

have deemed smaller knives than this posed a “serious threat of harm.”47 Without being informed

that the objects were butter knives, a reasonable officer could conclude these knives posed a

threat of serious harm. Thus, from the perspective of Flores and Rodriguez, it was not

unreasonable for them to determine that they were dealing with a man armed with potentially

deadly weapons.48

          Decedent’s behavior further supports finding that Flores and Rodriguez were objectively

reasonable in their use of force. Plaintiff alleges Decedent was “acting strange and unstable” and

“rowdy,” and “utterly spooked” the Officers.49 Plaintiff’s complaint indicates that Decedent

continually advanced, beginning in the house, then “down the front porch” until the Officers

opened fire when Decedent was on the “sidewalk.”50 Finally, Plaintiff concedes Decedent was

“not responding to [the Officers’] commands.”51 Plaintiff does not allege Flores and Rodriguez

were informed that Defendant had special needs and could not move quickly. Thus, again from


47
   See Gaddis, 364 F.3d at 776 (finding a three-inch knife posed a threat of serious physical harm); Johnson, 2005
U.S. Dist. LEXIS 21634, at *15 (finding deadly force objectively reasonable when suspect had a four-inch knife).
48
   See Grigsby, 2017 U.S. Dist. LEXIS 219523, at *54 (determining that officers were reasonable to use force when
they believed that a spoon was a dangerous weapon).
49
   Dkt. No. 4 p. 4, ¶ 9.
50
   Id.
51
   Id.

10 / 21
the Officers’ perspective, they were facing an erratic and unresponsive individual who was

armed and advancing towards them.52

          Further, although the complaint does not state how close Decedent was to Flores and

Rodriguez, it gives rise to the inference that Decedent was in close proximity to the Officers.

Plaintiff alleges the Officers opened the door and were “spooked” by Decedent who continued to

advance. Plaintiff alleges the Officers “started running backward down the front porch,” and did

not shoot until Decedent was on the sidewalk.53 Thus, while the exact distance between Decedent

and Flores and Rodriguez is uncertain, the allegations in the complaint indicate it was in fairly

close proximity.54

          On this basis, the Court concludes, given the totality of the circumstances, it was not

objectively unreasonable for Flores and Rodriguez to decide Decedent “posed a serious threat of

harm,” and thus their use of deadly force is justified. Contrary to Plaintiff’s argument, the

Officers need not have made the best choice, but only an objectively reasonable decision from

their perspective.55 From the Officers’ perspective they were confronting an armed and unstable

man who was in close proximity, not responding to their commands, and continuing to move

towards them. This is sufficient to find the use of deadly force was objectively reasonable.

Accordingly, Plaintiff fails to state claim for an excessive force violation against Flores and

Rodriguez.



52
   See Ramirez, 542 F.3d at 131 (5th Cir. 2008) (no violation when the totality of a suspect’s conduct could
reasonably be interpreted as “defiant and threatening”); Clayton, 547 F. App’x at 653 (qualified immunity
appropriate when “suspect with dangerous and violent propensities” “continued toward the Deputy, ignoring his
commands”); Manis, 585 F.3d at 844 (no constitutional violation when victim ignored repeated police commands).
53
   Dkt. No. 4 p. 4, ¶ 9.
54
   See, e.g., Rhodes, 945 F.2d at 120 (6th Cir. 1991), cert. denied, 502 U.S. 1032 (1992) (finding four to six feet of
the officers to be close enough to weigh in favor of deadly force being justified); Wood v. City of Lakeland, 203 F.3d
1288, 1292-93 (11th Cir. 2000) (same but six to eight feet).
55
   The analysis is confined to whether the officer reasonably believed he was “in danger at the moment of the
threat.” Bazan v. Hidalgo Cty., 246 F.3d 481, 493 (5th Cir. 2001) (emphasis in original).

11 / 21
          Additionally, even if Plaintiff had stated a claim, the Court finds Flores and Rodriguez

would be entitled to qualified immunity. To overcome qualified immunity, a plaintiff must show

two things: (1) that the allegations make out a constitutional violation, and (2) that the violation

was clearly established at the time of the conduct.56 Here, although the Court has already

determined that Plaintiff’s allegations are insufficient, the Court nonetheless considers whether

the alleged violations of Decedent’s rights were clearly established at the time the event

occurred.

          A right is clearly established if a reasonable official would understand that what he is

doing violates that right.57 An official’s actions are held to be reasonable unless “all reasonable

officials” in the same circumstances would have known that the conduct violated the plaintiff’s

asserted rights.58 The focus of the analysis is on whether an official had “fair notice” that the

conduct was unreasonable and is judged against “the backdrop of the law at the time of the

conduct.”59

          To find an official had fair notice “there must be a controlling authority—or a robust

consensus of persuasive authority—that defines the contours of the right in question with a high

degree of particularity.”60 The Fifth Circuit has noted that, “[e]xcessive force incidents are highly

fact-specific and without cases squarely on point, officers receive the protection of qualified

immunity.”61 However, “this does not mean that ‘a case directly on point’ is required.” 62 Rather,

“existing precedent must have placed the statutory or constitutional question ‘beyond debate.’”63


56
   Carroll v. Ellington, 800 F.3d 154, 169 (5th Cir. 2015).
57
   Anderson v. Creighton, 483 U.S. 635, 640 (U.S. 1987).
58
   Thompson v. Upshur County, 245 F.3d 447, 457 (5th Cir. 2001).
59
   Brosseau v. Haugen, 543 U.S. 194, 198 (U.S. 2004).
60
   Morgan v. Swanson, 659 F.3d 359, 371-72 (5th Cir. 2011) (en banc) (internal quotation marks and citation
omitted).
61
   Ontiveros v. City of Rosenberg, 564 F.3d 379, 383 n.1 (5th Cir. 2009); see also Anderson v. Creighton, 483 U.S.
635, 638 (1987) (“[Q]ualified immunity protects all but the plainly incompetent or those who knowingly violate the
law.” (internal quotation omitted)).

12 / 21
          A review of Fifth Circuit cases does not provide any case directly on point, and existing

precedent does not place the statutory or constitutional question “beyond debate.” As noted

above, numerous courts have found in similar circumstances that use of deadly force was

objectively reasonable from the perspective of the officer at the scene. Given the lack of

controlling precedent, and the fact that excessive force claims must be “particularized” to the

facts of the case,64 the Court concludes that Flores and Rodriguez would not have been on notice

that using deadly force on an unresponsive man advancing on them armed with a knife in each

hand was objectively unreasonable. Thus, even assuming Plaintiff were to state a claim,

Defendants Flores and Rodriguez would be entitled to qualified immunity.

          The issue of qualified immunity, an extremely fact specific inquiry, has been raised here

on a motion to dismiss, which is an analysis based on the face of the pleadings. For this reason,

when the defendant asserts qualified immunity on a motion to dismiss, the trial court can, in its

discretion, order the plaintiff to submit a reply refuting the immunity claim “with factual detail

and particularity.”65

          The Court declines to exercise its discretion in this instance. Plaintiff has responded to

Defendants’ assertion of immunity with factual arguments that include particular details and

arguments.66 In addition, the Court has conducted its own review of applicable cases and found

the facts as asserted by Plaintiff would not support finding any violation was clearly established

under existing law. Thus, requiring Plaintiff to file an additional answer would serve no purpose,

and the Court declines to do so.



62
   Id. at 372 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (U.S. 2011)).
63
   Id.
64
   See White v. Pauly, 137 S. Ct. 548, 552 (2017).
65
   Johnson v. Halstead, 911 F.3d 267, 273 (5th Cir. 2018); see also Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir.
1995) (en banc).
66
   See Dkt. No. 12.

13 / 21
          Based on the foregoing, the Court concludes Plaintiff has failed to state cognizable

excessive force claims against Flores and Rodriguez. The Court recognizes that the

circumstances of this shooting are undeniably tragic. Decedent was clearly mentally and

emotionally disturbed and Officers Flores and Rodriguez were called to protect Decedent and the

community. Instead, Decedent’s life ended. While the Court acknowledges this tragedy,

determining that Flores and Rodriguez were justified in their actions is the necessary legal

conclusion in this case.67

          Accordingly, Plaintiff’s excessive force claims against Flores and Rodriguez in their

individual capacities are DISMISSED WITH PREJUDICE.

                                   iii. Failure to Train Claim Against the PPD

          Plaintiff brings a claim against the PPD on the basis that it was deliberately indifferent in

its training practices.68 Cities may not be sued under § 1983 for an injury inflicted solely by its

employees or agents, however, cities may be liable if their policies or customs caused the

underlying constitutional violation.69 Municipal liability requires deliberate action attributable to

the municipality that is the direct cause of the alleged constitutional violation.70

          Plaintiff’s claim must be dismissed. Plaintiff’s claim requires the violation of an

underlying constitutional right, which the Court has concluded is lacking here.71



67
   Other courts, when confronted with similar tragic outcomes involving interactions between law enforcement and
mentally and emotionally disturbed individuals, have urged law enforcement to “to ensure that more avoidable
deaths do not occur at the hands of those called to ‘protect and serve.’” Harris v. New Orleans Police Dep’t, No. 11-
752, 2013 U.S. Dist. LEXIS 45536, at *32 (E.D. La. Mar. 29, 2013). Similarly, while finding the majority to be
correct in its legal judgments, Judge DeMoss of the Fifth Circuit Court of Appeals has repeatedly urged a change in
law enforcement procedures to prevent the deaths of emotionally disturbed people in circumstances that reflect those
seen here. See Rockwell, 664 F.3d at 996-97 (DeMoss, J., concurring); Elizondo, 671 F.3d at 511 (DeMoss, J.,
concurring).
68
   See Dkt. No. 4 p. 6.
69
   Monell v. Dep’t of Social Services, 436 U.S. 658, 690-91, 694 (U.S. 1978).
70
   See City of Canton, Ohio v. Harris, 489 U.S. 378, 391-92 (U.S. 1989).
71
   See id. at 386-90; see also Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir. 2007) (“[T]here can be no liability
under Monell for failure to train when there is no violation of the plaintiff’s constitutional rights.”).

14 / 21
          Even assuming, arguendo, that Plaintiff had stated a constitutional violation, Plaintiff still

fails to state a claim against the PPD. To prevail against the PPD, Plaintiff must demonstrate: (1)

the PPD had a policy or custom, of which (2) a policymaker can be charged with actual or

constructive knowledge, and (3) a constitutional violation whose “moving force” is the policy or

custom.72 A municipality’s failure to train police officers can be a custom or policy that gives

rise to § 1983 liability.73 To prevail on a “failure to train theory” a plaintiff must demonstrate: (1)

that the municipality’s training procedures were inadequate, (2) that the municipality was

deliberately indifferent in adopting its training policy, and (3) that the inadequate training policy

directly caused the violations in question.74

          “Deliberate indifference is a stringent standard, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.”75 “To demonstrate deliberate

indifference, a plaintiff must show that ‘in light of the duties assigned to specific officers or

employees, [the] need for more or different training [or supervision] is obvious, and the

inadequacy so likely to result in violations of constitutional rights, that the policymakers of the

city can reasonably be said to have been deliberately indifferent to the need.’” 76 “The failure to

train [or supervise] must reflect a ‘deliberate’ or ‘conscious’ choice by a municipality.”77

          To establish deliberate indifference, a plaintiff must usually show a pattern of similar

violations.78 “In order for liability to attach based on an inadequate training claim, a plaintiff




72
   Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002).
73
    World Wide Street Preachers Fellowship v. Town of Columbia, 591 F.3d 747, 756 (5th Cir. 2009) (citations
omitted).
74
   Id.
75
   Valle v. City of Houston, 613 F.3d 536, 547 (5th Cir. 2010).
76
   World Wide Street Preachers, 591 F.3d at 756 (quoting City of Canton, 489 U.S. at 387).
77
   Id. (quoting City of Canton, 489 U.S. at 389) (internal quotation marks omitted).
78
   See Connick v. Thompson, 563 U.S. 51, 62 (U.S. 2011).

15 / 21
must allege with specificity how a particular training program is defective.”79 The Fifth Circuit

has “rejected attempts by plaintiffs to present evidence of isolated violations and ascribe those

violations to a failure to train.”80

          However, a plaintiff may allege deliberate indifference based on a single incident, but

that circumstance is rare and “a plaintiff must prove that the highly predictable consequence of a

failure to train would result in the specific injury suffered, and that the failure to train represented

the moving force behind the constitutional violation.”81 Showing “nothing more than [] deficient

training on the use of force” is insufficient to state a claim under the single incident exception.82

Further “general knowledge of the dangers inherent if poor training is given” does not amount to

the specific showing necessary to indicate deliberate indifference based on a single incident.83

          Plaintiff fails to state a claim for failure to train. Here, Plaintiff argues the PPD “failed to

adequately train its officer in the use of deadly force and how to deal with individuals with

special needs.”84 As support Plaintiff alleges the PPD violated Texas Occupations Codes

1701.253 by “not making sure officers took the necessary classes in dealing with individuals

with mental illness and how to de-escalate situations . . . .”85 Plaintiff does not specify which part

of the statute he is referencing, however the Court infers Plaintiff is referring to the section

which requires state-mandated training classes on crisis intervention techniques for interactions

with people with mental impairments.86




79
    Zarnow v. City of Wichita Falls Tex., 614 F.3d 161, 170 (5th Cir. 2010) (internal quotation marks omitted)
(quoting Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir. 2005)).
80
   Id.
81
   Sanders-Burns v. City of Plano, 594 F.3d 366, 381 (5th Cir. 2010).
82
   Hobart v. Estrada, 582 F. App'x 348, 358 (5th Cir. 2014).
83
   Id.
84
   Dkt. No. 4 p. 6, ¶ 18.
85
   Id.
86
   See Tex. Occ. Code Ann. § 1701.253(j).

16 / 21
          The Court finds these allegations, though lacking in specificity, are sufficient to

demonstrate an inadequate training policy, the first prong of a failure to train claim. The Fifth

Circuit has found that providing “no training (and no supervision)” constitute inadequate training

policies.87 Taking Plaintiff’s allegations as true, as the Court must at this stage, and assuming

that the PPD is not training its officers on how to deal with individuals with special needs, the

Court finds this would constitute an inadequate training program, thus meeting the first prong

burden.

          However, the Court concludes Plaintiff fails to allege sufficient facts to satisfy the

remaining two prongs: deliberate indifference and causality. In regards to deliberate indifference,

Plaintiff must show a municipal actor disregarded, “a known or obvious consequence of his

action.”88 First, Plaintiff makes no allegation there was a pattern of incidents by which the Court

could find the PPD was deliberately indifferent in its training programs. Second, Plaintiff fails to

allege that the specific occurrence of Plaintiff’s injury in this single incident was so “highly

predictable” as to amount to deliberate indifference.89

          The single incident exception is “extremely narrow” and must be alleged with

specificity.90 Plaintiff makes no such showing. A merely deficient training program is not

sufficient to state a claim under the single incident exception.91 Plaintiff must state particular

facts that show the PPD was aware that an injury such as Plaintiff’s was “highly predictable” in

the specific circumstances.92 Plaintiff makes no arguments or allegations regarding the training

program, Officers Flores and Rodriguez, or Decedent that would supporting finding that the PPD



87
   Brown v. Bryan Cty., 219 F.3d 450, 462 (5th Cir. 2000).
88
   Valle, 613 F.3d at 547.
89
   See Sanders-Burns, 594 F.3d at 381.
90
   Valle, 613 F.3d at 542.
91
   See Hobart, 582 F. App’x at 358–359.
92
   See Sanders-Burns, 594 F.3d at 381.

17 / 21
was aware that this specific incident was highly predictable. Indeed, Plaintiff concedes that Jose

Gomez had called the PPD “several times before” for assistance in dealing with Decedent and no

injury occurred.93 Thus, the Court finds Plaintiff’s allegations are not sufficiently specific to give

rise to a plausible inference that any training, or lack thereof, could give rise to liability based on

this single incident.94

          Similarly, Plaintiff makes no allegation as to how the failure to complete a training

program outlined under Texas Occupations Code § 1701.253 caused this specific constitutional

violation and, thereby failing the third prong. Plaintiff provides no causal allegations between the

alleged failure of the PPD to require officers to complete the training and this incident.

          Thus, Plaintiff’s conclusory allegation that the PPD’s training programs were inadequate

are insufficient, even at the pleading stage, to state a claim for municipal liability for an

excessive force violation. Accordingly, Plaintiff’s claim against the PPD for failure to train is

DISMISSED WITH PREJUDICE.

                                 iv. State law claims

          Defendants request the dismissal of Plaintiff’s state law claims.95 Plaintiff states responds

that he is not seeking to assert any state law claims.96

          Although Plaintiff’s complaint does not directly assert any cause of action based in state

law, the complaint references Texas Occupations Code § 1701.253, a Texas statute; bystander

injury, which could be construed as the basis of a Texas state law claim sounding in tort; and

joint and several liability, which is premised on a theory of general negligence.97



93
   Dkt. No. 4 p. 3, ¶ 9.
94
   See City of Canton v. Harris, 489 U.S. 378, 390 n.10 (U.S. 1989) (hypothesizing that a city giving officers
firearms and requiring them to arrest fleeing subjects without training could create single incident liability).
95
   Dkt. No. 8 pp. 6–7.
96
   Dkt. No. 12 p. 5, ¶ 7.
97
   See Dkt. No. 4.

18 / 21
          Thus, despite Plaintiff’s assertion that he is not stating any state law claims, the Court

briefly addresses each of these claims and concludes, to the extent that Plaintiff may be asserting

any state law claims, Plaintiff fails. The Court will consider each in turn.

                                    a. Texas Occupations Code § 1701.253

          Defendants argue Plaintiff’s claim under Texas Occupations Code § 1701.253 do not

state a claim. However, Plaintiff’s complaint did not bring any such claim, as Plaintiff

acknowledges.98 However, to the extent that Plaintiff’s complaint may be read to be alleging a

claim under this statute, this statute does not create a private cause of action.99

          Accordingly, to the extent Plaintiff is stating a claim under Texas Occupations Code §

1701.253, this claim is DISMISSED WITH PREJUDICE.

                                     b. Negligence

          It is likewise unclear if Plaintiff intends to bring a negligence claim. Plaintiff includes in

his complaint that “Defendants were jointly and severally liable for the gross negligence, which

was the proximate cause of Plaintiff’s injuries.”100 The Court concludes, to the extent this

statement may be asserting a cause of action based on Texas common law negligence,

Defendants are entitled to sovereign immunity.

          A Texas municipality may not be held liable for Texas common law claims unless the

Texas legislature has waived governmental immunity.101 Immunity is only waived for claims

brought under the Texas Tort Claims Act (“TTCA”).102 Under the TTCA, any claims against




98
   See Dkt No. 12 p. 5, ¶ 7; see also Dkt. No. 4.
99
   Lundgren v. State, No. 02-11-00486-CR, 2012 Tex. App. LEXIS 7339, at *7 (App. Aug. 30, 2012).
100
    Id. at p. 9, ¶ 32.
101
     City of Watauga v. Gordon, 434 S.W.3d 586, 589 (2014).
102
     Id.; see Tex. Civ. Prac. & Rem. Code§§ 101.001, et seq.

19 / 21
individual employees are barred.103 Further, as to any claims against the PPD, the TTCA

prohibits claims for intentional torts.104 A claim properly stated as an intentional tort may not be

restated as a claim for negligence.105 Claims of excessive force in the context of police action

“arise out of a battery rather than negligence, whether the excessive force was intended or

not.”106

           Here, to the extent Plaintiff’s mention of negligence is an attempt to assert a cause of

action, it fails. Any claim against Defendants Flores and Rodriguez are not permitted under the

TTCA. Additionally, Plaintiff’s allegations against the PPD would only support an intentional

tort, and thus is barred by sovereign immunity. Accordingly, to the extent Plaintiff seeks to assert

a claim sounding in negligence, this claim is DISMISSED WITH PREJUDICE.

                                      c. Bystander Injury

           Plaintiff also alleges “bystander injury” and asserts Jose Gomez “suffered direct personal

injury in the form of mental anguish and severe emotional distress.”107 Like Plaintiff’s other state

law claims, it is unclear if this statement is intended to state a cause of action. However, to the

extent that this is Plaintiff’s intent, such a claim fails.

           Texas law generally permits a bystander to recover mental anguish damages after

witnessing a close relative suffer a traumatic injury only if the cause of that distress was a

defendant’s negligent action.108 However, “[b]efore a bystander may recover, he or she must

establish that the defendant has negligently inflicted serious or fatal injuries on the primary



103
     See Tex. Civ. Prac. & Rem. Code §§ 101.106 (e) (“If a suit is filed under this chapter against both a
governmental unit and any of its employees, the employees shall immediately be dismissed on the filing of a motion
by the governmental unit.”).
104
    Id. § 101.057.
105
    Lopez-Rodriguez v. City of Levelland, Texas, 100 F. App’x 272, 275 (5th Cir. 2004) (per curiam).
106
    Gordon, 434 S.W.3d at 593.
107
    Dkt. No. 4 p. 7, ¶¶ 20–21.
108
    See Edinburg Hosp. Auth. v. Trevino, 941 S.W.2d 76, 80 (Tex. 1997).

20 / 21
victim.”109 “Mental anguish is only an element of recoverable damages in some but not all

circumstances when the defendant breaches some other duty.”110

            As explained, Plaintiff has stated no cognizable cause of action. Without a cognizable

claim, Plaintiff cannot state an independent cause of action for the mental anguish of Jose Gomez

witnessing the shooting of this brother. Thus, to the extent that Plaintiff is seeking to allege a

claim based on “bystander injury,” this claim is DISMISSED WITH PREJUDICE.

      IV.      HOLDING

            For the foregoing reasons, Plaintiff’s motion to amend the complaint111 is DENIED.

Additionally, Defendants’ motion to dismiss112 is GRANTED and all Plaintiff’s claims, and his

entire complaint, are DISMISSED WITH PREJUDICE. Pursuant to Rule 58, a final judgment

will issue separately.

            IT IS SO ORDERED.


            DONE at McAllen, Texas, this 5th day of February, 2019.


                                                         ___________________________________
                                                         Micaela Alvarez
                                                         United States District Judge




109
    Boyles v. Kerr, 855 S.W.2d 593, 598 (Tex. 1993).
110
    Day v. Rogers, 260 F. App’x 692, 696 (5th Cir. 2007) (citing Boyles v. Kerr, 855 S.W.2d at 594–596); see also
Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 816 (Tex. 2005) (“[I]ntentional infliction of emotional distress is a
‘gap-filler’ tort never intended to supplant or duplicate existing statutory or common-law remedies.”).
111
    Dkt. No. 13.
112
    Dkt. No. 8.

21 / 21
